In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, Thomas Tagliaferro appeals from an order of the Supreme Court, Kings County (Archer, J.H.O.), dated August 2, 2010, which, after a framed-issue hearing, granted the petition and stayed arbitration.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, upon consideration of all of the evidence (see Bolton v Express, 79 AD3d 779, 780 [2010]; Gibson, Dunn & Crutcher v Global Nuclear Servs. & Supply, 280 AD2d 360, 361 [2001]; National Bank of N. Am. v Systems Home Improvement, 69 AD2d 557, 562 [1979], affd 50 NY2d 814 [1980]), there was ample proof to sustain the petitioner’s prima facie burden establishing that no accident occurred.
Under the circumstances presented, the Supreme Court did not improvidently exercise its discretion in refusing the appellant’s request to allow a previously undisclosed witness to testify at the hearing (see generally Parlante v Cavallero, 73 AD3d 1001, 1003 [2010]; Laurin Mar. AB v Imperial Chem. Indus., 301 AD2d 367, 368 [2003]).
In view of the foregoing, we need not reach the petitioner’s remaining contention. Prudenti, RJ., Angiolillo, Dickerson and Roman, JJ., concur.